Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant's preliminary amendments filed on 11/01/21 have been entered.

Priority
This application repeats a substantial portion of prior Application No. 16346439, filed 4/30/19 (the US-entry date of the 371 application)(now issued as patent US11035181), and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:
“a primary conduit that houses a plurality of concentric conduits of decreasing diameter disposed inside of the primary conduit, wherein each of the concentric conduits includes a proximal end and a distal end, wherein the plurality of concentric conduits are fluidly sealed from one another from their respective proximal end to distal end” (see independent claims 1-2);
“the primary conduit and the plurality of concentric conduits disposed inside of the primary conduit include a plurality of modular sections of conduit fluidly coupled with one another via compression couplings” (see independent claim 2);
“the control valve system configured to blend saturated steam and superheated steam per zone to generate at least one of a desired level of steam quality per each one of the plurality of controllable zones and a superheat per zone” (see claim 3);
“the control valve system configured to add enhanced bitumen recovery additives via each one of the plurality of controllable zones” (see claim 4);
“wherein each one of the controllable zones of injection is formed via one of the concentric conduits disposed within the primary conduit” (see claim 8).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11035181 (with corresponding application number 16346439). Although the claims at issue are not identical (because claims 1-13 of ‘181 are narrower in scope than claims 1-13 of the instant application ‘640), they are not patentably distinct from each other because claims 1-13 of ‘181 anticipate claims 1-13 of the instant application ‘640.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,
the configuration of “a primary conduit that houses a plurality of concentric conduits of decreasing diameter disposed inside of the primary conduit, wherein each of the concentric conduits includes a proximal end and a distal end, wherein the plurality of concentric conduits are fluidly sealed from one another from their respective proximal end to distal end” (see independent claims 1-2; the claim language appears to have been derived from application number 16346439 with support shown in Figure 1B of ‘ 439, but application number 16346439 does not appear to be incorporated by reference into the instant application ‘640) 
(compare to concentrically disposed tubes/pipes 1 and 2 in Figure 1B of ‘439); 
“the primary conduit and the plurality of concentric conduits disposed inside of the primary conduit include a plurality of modular sections of conduit fluidly coupled with one another via compression couplings” (see independent claim 2) 
(compare to coupler 203 with wafer seal 301 and compression coupling nut 402 in Figure 5 of ‘439);
“the control valve system configured to blend saturated steam and superheated steam per zone to generate at least one of a desired level of steam quality per each one of the plurality of controllable zones and a superheat per zone” (see claim 3) 
(compare to steam booster 102 in Figure 2 of ‘439);
“the control valve system configured to add enhanced bitumen recovery additives via each one of the plurality of controllable zones” (see claim 4) 
(compare to additive 103 in Figure 2 of ‘439);
“wherein each one of the controllable zones of injection is formed via one of the concentric conduits disposed within the primary conduit” (see claim 8) 
(compare to concentrically disposed tubes/pipes 1 and 2 in Figure 1B of ‘439).
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
“a primary conduit that houses a plurality of concentric conduits of decreasing diameter disposed inside of the primary conduit, wherein each of the concentric conduits includes a proximal end and a distal end, wherein the plurality of concentric conduits are fluidly sealed from one another from their respective proximal end to distal end” (see independent claims 1-2; the claim language appears to have been derived from application number 16346439 with support shown in Figure 1B of ‘ 439, but application number 16346439 does not appear to be incorporated by reference into the instant application ‘640);
“the primary conduit and the plurality of concentric conduits disposed inside of the primary conduit include a plurality of modular sections of conduit fluidly coupled with one another via compression couplings” (see independent claim 2);
“the control valve system configured to blend saturated steam and superheated steam per zone to generate at least one of a desired level of steam quality per each one of the plurality of controllable zones and a superheat per zone” (see claim 3);
“the control valve system configured to add enhanced bitumen recovery additives via each one of the plurality of controllable zones” (see claim 4);
“wherein each one of the controllable zones of injection is formed via one of the concentric conduits disposed within the primary conduit” (see claim 8).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding independent claims 1-2, the disclosure (either in the specification and/or in the figures) fails to provide sufficient written description for the limitation/configuration: “a primary conduit that houses a plurality of concentric conduits of decreasing diameter disposed inside of the primary conduit, wherein each of the concentric conduits includes a proximal end and a distal end, wherein the plurality of concentric conduits are fluidly sealed from one another from their respective proximal end to distal end” (see independent claims 1-2). The claim language appears to have been derived from application number 16346439 with support shown in Figure 1B of ‘ 439, but application ‘439 does not appear to be incorporated by reference into the instant application ‘640). Instead, Figures 2 and 4-5 appear to only show a plurality of eccentric conduits rather than concentric conduits.
Regarding independent claim 2, the disclosure (either in the specification and/or in the figures) fails to provide sufficient written description for the limitation/configuration: “the primary conduit and the plurality of concentric conduits disposed inside of the primary conduit include a plurality of modular sections of conduit fluidly coupled with one another via compression couplings”. The disclosure appears to be silent on “compression couplings”.
Regarding claim 3, the disclosure (either in the specification and/or in the figures) fails to provide sufficient written description for the limitation/configuration: “the control valve system configured to blend saturated steam and superheated steam per zone to generate at least one of a desired level of steam quality per each one of the plurality of controllable zones and a superheat per zone”.
Regarding claim 4, the disclosure (either in the specification and/or in the figures) fails to provide sufficient written description for the limitation/configuration: “the control valve system configured to add enhanced bitumen recovery additives via each one of the plurality of controllable zones”.
Regarding claim 8, the disclosure (either in the specification and/or in the figures) fails to provide sufficient written description for the limitation/configuration: “wherein each one of the controllable zones of injection is formed via one of the concentric conduits disposed within the primary conduit”.
Claim(s) 5-7 and 9-13 is/are also rejected since it/they depend(s) from a rejected parent claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 2 at the last 3 lines, it is not clear which conduit or plurality of conduits include a plurality of modular sections. For examination purposes, examiner assumes that anyone of the conduits include a plurality of modular sections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 10-13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Luke US4648455.
Regarding independent claim 1, Luke discloses, in Figures 1 and 4,
A system (Luke; Fig. 1 and 4) for increased control of steam injection for use in oil and gas recovery in a well (Luke; Fig. 1 and 4), comprising: a plurality of controllable zones (Luke; Fig. 1; F1 and F2) of injection disposed in the well, wherein the plurality of controllable zones include: a primary conduit (Luke; Fig. 1 and 4; an outer tubular housing 20) that houses a plurality of concentric conduits (Luke; Fig. 1 and 4; a conventional fluid static mixing device 11 with a flow bore and an annular connecting block 22 with a bore 22d) of decreasing diameter disposed inside of the primary conduit, wherein each of the concentric conduits includes a proximal end (Luke; Fig. 1 and 4; the uphole ends of 11 and 22) and a distal end (Luke; Fig. 1 and 4; the downhole ends of 11 and 22), wherein the plurality of concentric conduits are fluidly sealed from one another from their respective proximal end to distal end (Luke; Fig. 1 and 4; the flow bore of device 11 is fluidly sealed from bore 22d of block 22 so that steam flows through the radial ports of housing 20 at Venturi passageway 16a of plug 16).

Regarding claim 4, Luke discloses further comprising a control valve system disposed above ground, the control valve system configured to add enhanced bitumen recovery additives via each one of the plurality of controllable zones (Luke; col. 1:7-23; col. 2:59-61; claim 1; using steam as the additive to enhance recovery of bitumen).

Regarding claim 10, Luke discloses wherein the primary conduit is a tube (Luke; Fig. 4).

Regarding claim 11, Luke discloses wherein the primary conduit is a pipe (Luke; Fig. 4).

Regarding claim 12, Luke discloses wherein each one of the concentric conduits is a pipe (Luke; Fig. 4).

Regarding claim 13, Luke discloses wherein each one of the concentric conduits is a tube (Luke; Fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luke US4648455 in view of Tunget US9574404.
Regarding independent claim 2, Luke discloses the invention substantially the same as described in reference to independent claim 1, and
the primary conduit and the plurality of concentric conduits disposed inside of the primary conduit include a plurality of modular sections (Luke; Fig. 1 and 4; a conventional fluid static mixing device 11 comprises a plurality of modular sections that are coupled together via threaded couplings) of conduit fluidly coupled with one another via couplings (Luke; Fig. 1 and 4).
Luke does not disclose compression couplings.
Tunget teaches compression couplings (Tunget; Fig. 14; col. 17:53-56 use a single olive compression fitting 41 for the purpose of securing and sealing two conduits together).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the couplings as taught by Luke to comprise compression couplings as taught by Tunget for the purpose of securing and sealing two conduits together (Tunget; Fig. 14; col. 17:53-56 use a single olive compression fitting 41 for the purpose of securing and sealing two conduits together).

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luke US4648455 in view of Zakiewicz US20030131989.
Regarding claim 5, Luke discloses further comprising a control valve system disposed above ground, the control valve system (Luke; valve V) configured to control injection via each one of the plurality of controllable zones for enhanced oil recovery (Luke; Fig. 1 and 4).
Luke does not disclose to control solvent injection.
Zakiewicz teaches to control solvent injection (Zakiewicz; [0033 and 0035-0037] and claim 6 describe “solvent”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the fluid injection as taught by Luke to comprise solvent as taught by Zakiewicz for the purpose of assisting with enhanced hydrocarbon recovery operations.

Regarding claim 6, Luke discloses further comprising a control valve system disposed above ground, the control valve system (Luke; valve V) configured to add at least one of a and a via each one of the plurality of controllable zones for enhanced oil recovery (Luke; Fig. 1 and 4).
Luke does not disclose add at least one of a surfactant and a solvent via each one of the plurality of controllable zones for enhanced oil recovery.
Zakiewicz teaches add at least one of a surfactant and a solvent via each one of the plurality of controllable zones for enhanced oil recovery (Zakiewicz; [0033 and 0035-0037] and claim 6 describe “solvent”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the fluid injection as taught by Luke to comprise solvent as taught by Zakiewicz for the purpose of assisting with enhanced hydrocarbon recovery operations.

Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luke US4648455 Steele et al. US7367399.
Regarding claim 7, Luke discloses wherein a number of the plurality of controllable zones of injection disposed in the well is in a range from 2 controllable zones of injection (Luke; Fig. 1; F1 and F2).
Luke does not disclose a range from 3 to 7 controllable zones of injection.
Steele teaches a range from 3 to 7 controllable zones of injection (Steele; Fig. 1A; col. 4:38-49having four separate zones corresponding to four isolated valves 20 for the purpose of creating a more uniform temperature profile and avoiding/minimizing sporadic hot/cold spots).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the range as taught by Luke to comprise 3-7 as taught by Steele since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05(II) Routine Optimization). The purpose for performing the modification is to create a more uniform temperature profile and avoiding/minimizing sporadic hot/cold spots (Steele; Fig. 1A; col. 4:38-49having four separate zones corresponding to four isolated valves 20 for the purpose of creating a more uniform temperature profile and avoiding/minimizing sporadic hot/cold spots).

Regarding claim 9, Luke discloses wherein a number of the plurality of controllable zones of injection disposed in the well is in a range from 2 controllable zones of injection (Luke; Fig. 1; F1 and F2).
Luke does not disclose a range from 3 to 6 controllable zones of injection.
Steele teaches a range from 3 to 6 controllable zones of injection (Steele; Fig. 1A; col. 4:38-49having four separate zones corresponding to four isolated valves 20 for the purpose of creating a more uniform temperature profile and avoiding/minimizing sporadic hot/cold spots).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the range as taught by Luke to comprise 3-6 as taught by Steele since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05(II) Routine Optimization). The purpose for performing the modification is to create a more uniform temperature profile and avoiding/minimizing sporadic hot/cold spots (Steele; Fig. 1A; col. 4:38-49having four separate zones corresponding to four isolated valves 20 for the purpose of creating a more uniform temperature profile and avoiding/minimizing sporadic hot/cold spots).

No Prior Art Rejection Applied
Currently, no prior art rejections are applied to claims 3 and 8, but allowability cannot be determined yet in view of the 35 USC 112(a) rejections for written description / new matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anderson US4399865 teaches concentric tubulars used in a downhole steam injection application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Primary Examiner, Art Unit 3672                                                                                                                                                                                            	7/28/22